


110 HR 2883 IH: Fair Treatment for Precious Metals

U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2883
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2007
			Ms. Berkley (for
			 herself, Mr. Porter,
			 Mr. English of Pennsylvania,
			 Mr. Cannon,
			 Mr. Jones of North Carolina,
			 Mr. Wilson of South Carolina,
			 Mrs. Musgrave, and
			 Mr. Dreier) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat gold,
		  silver, platinum, and palladium, in either coin or bar form, in the same manner
		  as equities and mutual funds for purposes of the maximum capital gains rate for
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Treatment for Precious Metals
			 Investors Act.
		2.Gold, silver,
			 platinum, and palladium treated in the same manner as stocks and bonds for
			 maximum capital gains rate for individuals
			(a)In
			 generalSection 1(h)(5) of the Internal Revenue Code of 1986
			 (relating to definition of collectibles gain and loss) is amended—
				(1)by striking
			 (as defined in section 408(m) without regard to paragraph (3)
			 thereof) in subparagraph (A), and
				(2)by adding at the
			 end the following new subparagraph:
					
						(C)CollectibleFor
				purposes of this paragraph, the term collectible has the meaning
				given such term by section 408(m), except that in applying paragraph (3)(B)
				thereof the determination of whether any bullion is excluded from treatment as
				a collectible shall be made without regard to the person who is in physical
				possession of the
				bullion.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2006.
			
